   Case 3:19-bk-31431-SHB          Doc 69 Filed 07/29/19 Entered 07/29/19 12:59:04             Desc
                                    Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 29th day of July, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                           NORTHERN DIVISION AT KNOXVILLE
   IN RE:

            KEVIN L. TRENT                      Case No. 3:19-bk-31431-SHB
                                                              Chapter 7

                         Debtor.


     ORDER APPROVING MOTION TO DELAY ENTRY OF A CHAPTER 7 DISCHARGE
     AND TO EXTEND DEADLINE TO ENTER INTO A REAFFIRMATION AGREEMENT
            Kevin L. Trent, Debtor, by and through counsel, moved the Court for entry of an order

   delaying the entry of discharge pursuant to F. Bankr. R. 4004 (c)(2) and to extend the deadline to

   enter into a reaffirmation agreement pursuant to F. Bankr. R. 4008 in order to negotiate with

   Hometrust Bank with respect to outstanding claims:

            The Debtor shall have until November 10, 2019 to enter into a reaffirmation agreement.

   Similarly, entry of the debtor's discharge shall also be delayed until November 10, 2019.



                                                     ###
Case 3:19-bk-31431-SHB   Doc 69 Filed 07/29/19 Entered 07/29/19 12:59:04           Desc
                          Main Document    Page 2 of 2


                                     APPROVED FOR ENTRY:


                                              Respectfully submitted,

                                              /s/ Ryan E. Jarrard
                                              Ryan E. Jarrard, Esq.
                                              BPR No. 024525
                                              Attorney for debtor
                                              Quist, Fitzpatrick & Jarrard, PLLC
                                              2121 First Tennessee Plaza
                                              800 South Gay Street
                                              Knoxville, TN 37929-9711
                                              (865) 524-1873 ext. 232
                                              REJ@QCFLaw.com




                                Page 2 of 2
